PER CURIAM.
This is an appeal by the plaintiff, Title Guarantee and Trust Company, as trustee under a mortgage indenture executed by the defendant, from a judgment dismissing the complaint after a trial on the merits to the court without a jury. The issue presented is whether the plaintiff is entitled to possession of 9,900 shares of stock of Bush Terminal Buildings Company as part of the security pledged under the defendant’s mortgage. The shares in dispute were purchased by the defendant some ten years after execution of its mortgage, and concededly they were not acquired through use of proceeds of the mortgage bonds. Therefore they do not fall within the terms of the after-acquired property clause of the mortgage, which is free from ambiguity. As we are in entire agreement with the district judge’s exposition of the matter, further discussion is unnecessary.
Judgment affirmed.